Knowlton, C. J.
The defendants sold to the plaintiff a couch, by a conditional sale in the form of an instrument in writing called a lease, which provided for payments of $1 per week until the sum of $31.50, with interest, should be paid in all, at which time the property was to pass to the plaintiff. This writing purported to authorize the defendants to take possession of the property at any time, for a failure to make the prescribed payments, and afterwards to hold it absolutely. Similar contracts have been made for many years, and in the year 1881 the Legislature passed an act (St. 1881, c. 222) giving purchasers in the future, under such contracts, a right of redemption after default in payment, notwithstanding the provision in the writing that their rights should be lost by their neglect. Additional enactments have since been made, from time to time, for the extension and preservation of this right, all of which appear in substance in the R. L. c. 198, §§ 11, 12, 13. See Sts. 1884, c. 313; 1892, c. 411; 1898, c. 545.
As a part of the transaction of purchase, the plaintiff executed a separate instrument in which he undertook to waive all his rights under the R. L. c. 198, § 13, and to authorize the defendants, upon his failure to make payments as agreed, to take immediate possession of the property without giving him *488an itemized statement of the amount due upon the lease, and to hold it free from any right of redemption. The only question in the case is whether this instrument is binding upon the plaintiff.
It is elementary law that an agreement to waive the right in equity to redeem a mortgage, made by a mortgagor at the time of executing the mortgage, is void as against public policy. Story Eq. Jur. § 1019. Bayley v. Bailey, 5 Gray, 505, 510. Waters v. Randall, 6 Met. 479, 484. The reason for the rule is that improvident persons, in straits to obtain money, would be likely to make- contracts, the literal enforcement of which would work great hardship upon them, to the detriment of the public as well as themselves. Referring to the civil law, Judge Story says of an agreement that there shall be no right of redemption under a mortgage, “ Such a stipulation was held void, as being inhuman and unjust.” § 1009. The reasons for this rule in reference to common mortgages are still stronger in the application of it to conditional sales of personal property, which are made so commonly by shopkeepers in supplying householders of small means with furniture and other similar articles. The statutes referred to evidently were enacted for the protection of such persons. It is very plain that the Legislature intended to say that the usual provisions for immediate forfeiture in such contracts should be ineffectual and void in contracts made after the enactment of the statute. It cannot be that the same provisions- embodied in a separate writing, made at the same time as the conditional sale, can have a different effect.
In Corey v. Griffin, 181 Mass. 229, it was held, in accordance with the intimation in Wall v. Metropolitan Stock Exchange, 168 Mass. 282, 284, that a contract not to sue under the St. 1890, c. 437, made in advance by one about to open an account for the purchase and sale of stocks, bonds and other securities, is void as against public policy. As the statute now in question rests upon grounds of public policy, it is not in the power of one who may be directly affected by it to contract in advance that it may be disregarded.

Exceptions sustained.